Exhibit 10.2

--------------------------------------------------------------------------------



HERMAN MILLER, INC.

$50,000,000 5.94% Series A Senior Notes
due January 3, 2015

and

$150,000,000 6.42% Series B Senior Notes
due January 3, 2018

_________________

NOTE PURCHASE AGREEMENT

_________________

DATED AS OF DECEMBER 18, 2007



--------------------------------------------------------------------------------




TABLE OF CONTENTS

SECTION HEADING PAGE


SECTION 1   AUTHORIZATION OF NOTES   1             Section 1.1  Description of
Notes  1          Section 1.2  Interest Rate  2      SECTION 2  SALE AND
PURCHASE OF NOTES  2         SECTION 3  CLOSING  2         SECTION 4  CONDITIONS
TO CLOSING  3             Section 4.1  Representations and Warranties  3  
       Section 4.2  Performance; No Default  3          Section 4.3  Compliance
Certificates  3          Section 4.4  Opinions of Counsel  3          Section
4.5  Purchase Permitted By Applicable Law, Etc  4          Section 4.6  Sale of
Other Notes  4          Section 4.7  Payment of Special Counsel Fees  4  
       Section 4.8  Private Placement Number  4          Section 4.9  Changes in
Corporate Structure  4          Section 4.10  Funding Instructions  4  
       Section 4.11  Proceedings and Documents  4      SECTION 5 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY  5             Section 5.1 
Organization; Power and Authority  5          Section 5.2  Authorization, Etc  5
         Section 5.3  Disclosure  5          Section 5.4  Organization and
Ownership of Shares of Subsidiaries;            Affiliates  6          Section
5.5  Financial Statements; Material Liabilities  6          Section 5.6 
Compliance with Laws, Other Instruments, Etc  6          Section 5.7 
Governmental Authorizations, Etc  7          Section 5.8  Litigation; Observance
of Agreements, Statutes and Orders  7          Section 5.9  Taxes  7  
       Section 5.10  Title to Property; Leases  7          Section 5.11 
Licenses, Permits, Etc  8          Section 5.12  Compliance with ERISA  8  
       Section 5.13  Private Offering by the Company  9          Section 5.14 
Use of Proceeds; Margin Regulations  9          Section 5.15  Existing Debt;
Future Liens  9          Section 5.16  Foreign Assets Control Regulations, Etc 
10          Section 5.17  Status under Certain Statutes  10          Section
5.18  Environmental Matters  10          Section 5.19  Notes Rank Pari Passu  11
    

-i-

--------------------------------------------------------------------------------



SECTION 6  REPRESENTATIONS OF THE PURCHASER  11             Section 6.1 
Purchase for Investment  11          Section 6.2  Accredited Investor  11  
       Section 6.3  Source of Funds  12      SECTION 7  INFORMATION AS TO
COMPANY  13             Section 7.1  Financial and Business Information  13  
       Section 7.2  Officer's Certificate  16          Section 7.3  Visitation 
16      SECTION 8  PAYMENT OF THE NOTES  17             Section 8.1  Maturity 
17          Section 8.2  Optional Prepayments with Make-Whole Amount  17  
       Section 8.3  Allocation of Partial Prepayments  17          Section 8.4 
Maturity; Surrender, Etc  18          Section 8.5  Purchase of Notes  18  
       Section 8.6  Make-Whole Amount for the Notes  18          Section 8.7 
Change in Control  19      SECTION 9  AFFIRMATIVE COVENANTS  21     
       Section 9.1  Compliance with Law  21          Section 9.2  Insurance  21
         Section 9.3  Maintenance of Properties  21          Section 9.4 
Payment of Taxes and Claims  21          Section 9.5  Corporate Existence, Etc 
22          Section 9.6  Designation of Subsidiaries  22          Section 9.7 
Notes to Rank Pari Passu  22          Section 9.8  Subsidiary Guarantors  22  
       Section 9.9  Books and Records  23      SECTION 10  NEGATIVE COVENANTS 
23             Section 10.1  Consolidated Adjusted Debt to Consolidated EBITDA 
23          Section 10.2  Priority Debt  23          Section 10.3  Limitation on
Liens  23          Section 10.4  Sales of Asset  26          Section 10.5 
Merger and Consolidation  27          Section 10.6  Restricted Subsidiary Group 
27          Section 10.7  Transactions with Affiliates  27          Section
10.8  Terrorism Sanctions Regulations  28        

-ii-

--------------------------------------------------------------------------------



SECTION 11  EVENTS OF DEFAULT  28         SECTION 12  REMEDIES ON DEFAULT, ETC 
30             Section 12.1  Acceleration  30          Section 12.2  Other
Remedies  30          Section 12.3  Rescission  31          Section 12.4  No
Waivers or Election of Remedies, Expenses, Etc  31      SECTION 13 
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES  31             Section 13.1 
Registration of Notes  31          Section 13.2  Transfer and Exchange of Notes 
31          Section 13.3  Replacement of Notes  32      SECTION 14  PAYMENTS ON
NOTES  33             Section 14.1  Place of Payment  33          Section 14.2 
Home Office Payment  33      SECTION 15  EXPENSES, ETC  33             Section
15.1  Transaction Expenses  33          Section 15.2  Survival  34      SECTION
16  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT  34        
SECTION 17  AMENDMENT AND WAIVER  34             Section 17.1  Requirements  34
         Section 17.2  Solicitation of Holders of Notes  34          Section
17.3  Binding Effect, Etc  35          Section 17.4  Notes Held by Company, Etc 
35      SECTION 18  NOTICES  35         SECTION 19  REPRODUCTION OF DOCUMENTS 
36         SECTION 20  CONFIDENTIAL INFORMATION  36         SECTION 21 
SUBSTITUTION OF PURCHASER  37        

-iii-

--------------------------------------------------------------------------------



SECTION 22  MISCELLANEOUS  38             Section 22.1  Successors and Assigns 
38          Section 22.2  Payments Due on Non-Business Days  38          Section
22.3  Accounting Terms  38          Section 22.4  Severability  38  
       Section 22.5  Construction  38          Section 22.6  Counterparts  38  
       Section 22.7  Governing Law  39          Section 22.8  Jurisdiction and
Process; Waiver of Jury Trial  39  

-iv-

--------------------------------------------------------------------------------



SCHEDULE A —     INFORMATION RELATING TO PURCHASERS


SCHEDULE B —     DEFINED TERMS


SCHEDULE 4.9 —     Changes in Corporate Structure


SCHEDULE 5.4 —     Subsidiaries of the Company, Ownership of Subsidiary Stock,
Affiliates


SCHEDULE 5.5 —     Financial Statements


SCHEDULE 5.11 —     Licenses, Permits, Etc.


SCHEDULE 5.15 —     Existing Debt


SCHEDULE 10.3 —     Existing Liens


EXHIBIT 1(a) —     Form of 5.94% Series A Senior Notes due January 3, 2015


EXHIBIT 1(b) —     Form of 6.42% Series B Senior Notes due January 3, 2018


EXHIBIT 4.4(a) —     Form of Opinion of General Counsel to the Company


EXHIBIT 4.4(b) —     Form of Opinion of Special Counsel to the Purchasers


-v-

--------------------------------------------------------------------------------




HERMAN MILLER, INC.
855 EAST MAIN AVENUE
ZEELAND, MICHIGAN 49464-0302

$50,000,000 5.94% SERIES A SENIOR NOTES DUE JANUARY 3, 2015
$150,000,000 6.42% SERIES B SENIOR NOTES DUE JANUARY 3, 2018

Dated as of
December 18, 2007

TO THE PURCHASERS LISTED IN
        THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

        HERMAN MILLER, INC., a Michigan corporation (the "Company"), agrees with
the Purchasers listed in the attached Schedule A (the "Purchasers") to this Note
Purchase Agreement (this "Agreement") as follows:

SECTION 1.     AUTHORIZATION OF NOTES.

        Section 1.1.        Description of Notes. The Company will authorize the
issue and sale of the following Senior Notes:

Issue Series and/or Tranche Aggregate Principal Amount Interest Rate Maturity
Date

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Senior Notes Series A $50,000,000 5.94% January 3, 2015

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Senior Notes Series B $150,000,000 6.42% January 3, 2018

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        The Series A Senior Notes (the “Series A Notes”) and the Series B Senior
Notes (the “Series B Notes”) described above are collectively referred to as the
“Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement). The Notes shall be
substantially in the form set out in Exhibit 1(a) and Exhibit 1(b) respectively,
with such changes therefrom, if any, as may be approved by the Purchasers and
the Company. Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 1.2.        Interest Rate. (a)  The Notes shall bear interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
principal thereof from the date of issuance at their respective stated rates of
interest payable semi-annually in arrears on the 3rd day of January and July in
each year and at maturity, commencing on July 3, 2008, until such principal sum
shall have become due and payable (whether at maturity, upon notice of
prepayment or otherwise) and interest (so computed) on any overdue principal,
interest or Make-Whole Amount from the due date thereof (whether by acceleration
or otherwise) and, during the continuance of an Event of Default, on the unpaid
balance thereof, at the applicable Default Rate until paid.

        (b)        Additional Interest. If the Debt Ratio at any time exceeds
3.5 to 1.00, as evidenced by an Officer’s Certificate delivered pursuant to
Section 7.2(a), the interest rate payable on the Notes shall be increased by
0.75% (the “Additional Interest”), commencing on the first day of the first
fiscal quarter following the fiscal quarter in respect of which such Certificate
was delivered and continuing until the Company has provided an Officer’s
Certificate pursuant to Section 7.2(a) demonstrating that, as of the end of the
fiscal quarter in respect of which such Certificate is delivered, the Debt Ratio
is not more than 3.5 to 1.0. Following delivery of an Officer’s Certificate
demonstrating that the Debt Ratio did not exceed 3.5 to 1.0, the additional
0.75% interest shall cease to accrue or be payable for any fiscal quarter
subsequent to the fiscal quarter in respect of which such Officer’s Certificate
is delivered.

SECTION 2.     SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, the Notes in the principal amount
specified opposite such Purchaser’s name in Schedule A at the purchase price of
100% of the principal amount thereof. The obligations of each Purchaser
hereunder are several and not joint obligations and each Purchaser shall have no
obligation and no liability to any Person for the performance or nonperformance
by any other Purchaser hereunder.

SECTION 3.     CLOSING.

        The execution and delivery of this Agreement will be made at the offices
of Chapman and Cutler, 111 West Monroe Street, Chicago, Illinois 60603 on
December 18, 2007 (the “Execution Date”).

        The sale and purchase of the Notes to be purchased by each Purchaser
shall occur at the offices of Chapman and Cutler, LLP, 111 West Monroe Street,
Chicago, Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing”)
on January 3, 2008 or on such other Business Day thereafter on or prior to
January 3, 2008 as may be agreed upon by the Company and the Purchasers. On the
Closing Date, the Company will deliver to each Purchaser the Notes to be
purchased by such Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $100,000 as such Purchaser may request)
dated as of the Closing Date and registered in such Purchaser’s name (or in the
name of such Purchaser’s nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to Account Number 1033539, at JP Morgan Chase Bank,
Chicago, Illinois, ABA Number 071000013, in the Account Name of “Herman Miller,
Inc.” If, on the Closing Date, the Company shall fail to tender such Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to any Purchaser’s
satisfaction, such Purchaser shall, at such Purchaser’s election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

-2-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


SECTION 4.     CONDITIONS TO CLOSING.

        Each Purchaser’s obligation to purchase and pay for the Notes to be sold
to such Purchaser at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at the Closing, of the following
conditions applicable to the Closing Date:

        Section 4.1.        Representations and Warranties. The representations
and warranties of the Company in this Agreement shall be correct when made and
at the time of the Closing.

        Section 4.2.        Performance; No Default. The Company shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by the Company prior to or
at the Closing, and after giving effect to the issue and sale of the Notes (and
the application of the proceeds thereof as contemplated by Section 5.14), no
Default or Event of Default shall have occurred and be continuing. Neither the
Company nor any Restricted Subsidiary shall have entered into any transaction
since the date of the Memorandum that would have been prohibited by Section 10
hereof had such Section applied since such date.

        Section 4.3.        Compliance Certificates.

        (a)        Officer’s Certificate of the Company. The Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the Closing Date,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.

        (b)        Secretary’s Certificate of the Company. The Company shall
have delivered to such Purchaser a certificate, dated the Closing Date,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.

        Section 4.4.        Opinions of Counsel. Such Purchaser shall have
received opinions in form and substance satisfactory to such Purchaser, dated
the Closing Date (a) from James E. Christenson, General Counsel of the Company,
covering the matters set forth in Exhibit 4.4(a) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers), and (b) from Chapman and Cutler, LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.

-3-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 4.5.        Purchase Permitted By Applicable Law, Etc. On the
date of the Closing such Purchaser’s purchase of Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

        Section 4.6.        Sale of Other Notes. Contemporaneously with the
Closing the Company shall sell to each other Purchaser and each other Purchaser
shall purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.

        Section 4.7.        Payment of Special Counsel Fees. Without limiting
the provisions of Section 15.1, the Company shall have paid on or before the
Closing Date, the reasonable fees, reasonable charges and reasonable
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Closing Date.

        Section 4.8.        Private Placement Number. A Private Placement Number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for each Series of the Notes.

        Section 4.9.        Changes in Corporate Structure. Neither the Company
nor any Restricted Subsidiary shall have changed its jurisdiction of
organization or, except as reflected in Schedule 4.9, been a party to any merger
or consolidation that would have been prohibited in Section 10 hereof had such
Section applied since such date, or shall have succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

        Section 4.10.        Funding Instructions. At least three Business Days
prior to the date of the Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the Notes is
to be deposited.

        Section 4.11.        Proceedings and Documents. All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.

-4-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


SECTION 5.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

        The Company represents and warrants to each Purchaser that:

        Section 5.1.        Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.

        Section 5.2.        Authorization, Etc. This Agreement and the Notes to
be issued on the Closing Date have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each such Note will constitute, a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

        Section 5.3.        Disclosure. The Company, through its agents, Banc of
America Securities LLC and JP Morgan Securities, has delivered to you and each
other purchaser a copy of a Private Placement Memorandum, dated November 2007
(the “Memorandum”), relating to the transactions contemplated hereby. The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of the Company and its Restricted
Subsidiaries. This Agreement, the Memorandum, the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and the financial
statements listed in Schedule 5.5, in each case, delivered to the Purchasers
prior to December 5, 2007 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since June 2, 2007, there has been no change in the financial
condition, operations, business or properties of the Company or any of its
Restricted Subsidiaries except changes that individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Company that would reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

-5-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 5.4.        Organization and Ownership of Shares of
Subsidiaries; Affiliates. (a) Schedule 5.4 contains (except as noted therein)
complete and correct lists (i) of the Company’s Restricted and Unrestricted
Subsidiaries, showing, as to each Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Company
and each other Subsidiary, (ii) of the Company’s Affiliates, other than
Subsidiaries, and (iii) of the Company’s directors and senior officers.

        (b)        All of the outstanding shares of capital stock or similar
equity interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Company and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).

        (c)        Each Subsidiary identified in Schedule 5.4 is a corporation
or other legal entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

        (d)        No Subsidiary is a party to, or otherwise subject to, any
legal restriction or any agreement (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate law
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

        Section 5.5.        Financial Statements; Material Liabilities. The
Company has delivered to each Purchaser copies of the financial statements of
the Company and its Subsidiaries listed on Schedule 5.5. All of said financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.

        Section 5.6.        Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.

-6-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 5.7.        Governmental Authorizations, Etc. No consent,
approval or authorization of, or registration, filing or declaration with, any
Governmental Authority is required in connection with the execution, delivery or
performance by the Company of this Agreement or the Notes.

        Section 5.8.        Litigation; Observance of Agreements, Statutes and
Orders. (a) There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

        (b)        Neither the Company nor any Restricted Subsidiary is in
default under any term of any agreement or instrument to which it is a party or
by which it is bound, or any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or is in violation of any applicable law,
ordinance, rule or regulation (including without limitation Environmental Laws
or the USA Patriot Act) of any Governmental Authority, which default or
violation, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

        Section 5.9.        Taxes. The Company and its Subsidiaries have filed
all tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(a) the amount of which is not individually or in the aggregate material or
(b) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Company
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP. The Company knows of no basis for any other tax or
assessment that would reasonably be expected to have a Material Adverse Effect.
The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of federal, state or other taxes for all fiscal periods
are adequate. The federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended June 2, 2001.

        Section 5.10.        Title to Property; Leases. The Company and its
Restricted Subsidiaries have good and sufficient title to their respective
properties which the Company and its Restricted Subsidiaries own or purport to
own that individually or in the aggregate are Material, including all such
properties reflected in the most recent audited balance sheet referred to in
Section 5.5 or purported to have been acquired by the Company or any Restricted
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

-7-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 5.11.        Licenses, Permits, Etc. Except as disclosed in
Schedule 5.11,

        (a)        the Company and its Restricted Subsidiaries own or possess
all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others;


        (b)        to the best knowledge of the Company, no product of the
Company or any of its Restricted Subsidiaries infringes in any Material respect
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person; and


        (c)        to the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Restricted
Subsidiaries with respect to any patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned or used by the Company
or any of its Restricted Subsidiaries.


        Section 5.12.        Compliance with ERISA. (a) The Company and each
ERISA Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

        (b)        The present value of the aggregate benefit liabilities under
each of the Plans (other than Multiemployer Plans), determined as of the end of
such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities. The term “benefit liabilities”
has the meaning specified in section 4001 of ERISA and the terms “current value”
and “present value” have the meaning specified in section 3 of ERISA.

        (c)        The Company and its ERISA Affiliates have not incurred any
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

-8-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (d)        The expected post-retirement benefit obligation (determined
as of the last day of the Company’s most recently ended fiscal year in
accordance with Financial Accounting Standards Board Statement No. 106, without
regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.

        (e)        The execution and delivery of this Agreement and the issuance
and sale of the Notes hereunder will not involve any transaction that is subject
to the prohibitions of Section 406 of ERISA or in connection with which a tax
would be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of each Purchaser’s
representation in Section 6.3 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

        Section 5.13.        Private Offering by the Company. Neither the
Company nor anyone acting on the Company’s behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 50 other Institutional Investors,
each of which has been offered the Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

        Section 5.14.        Use of Proceeds; Margin Regulations. The Company
will apply the proceeds of the sale of the Notes for general corporate purposes
of the Company, including without limitation to refinance existing indebtedness,
acquisitions, stock dividends and repurchases of shares of capital stock of the
Company, provided that if any repurchases of the shares of capital stock of the
Company are made, such shares shall be retired and cancelled upon receipt and
shall not be held as treasury stock. No part of the proceeds from the sale of
the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 5% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

        Section 5.15.        Existing Debt; Future Liens. (a) Except as
described therein, Schedule 5.15 sets forth a complete and correct list of all
outstanding Debt of the Company and its Restricted Subsidiaries as of December
10, 2007, since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the Debt of
the Company or its Restricted Subsidiaries. Neither the Company nor any
Restricted Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Debt of the Company
or such Restricted Subsidiary, and no event or condition exists with respect to
any Debt of the Company or any Restricted Subsidiary, that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Debt to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

-9-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (b)        Except as disclosed in Schedule 5.15, neither the Company nor
any Restricted Subsidiary has agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien not permitted
by Section 10.3.

        (c)        Neither the Company nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing Debt
of the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company, except as specifically indicated in
Schedule 5.15.

        Section 5.16.        Foreign Assets Control Regulations, Etc.
(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

        (b)        Neither the Company nor any Subsidiary is a Person described
or designated in the Specially Designated Nationals and Blocked Persons List of
the Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order
or, to the knowledge of the Company, engages in any dealings or transactions
with any such Person. The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.

        (c)        No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

        Section 5.17.        Status under Certain Statutes. Neither the Company
nor any Restricted Subsidiary is an “investment company” registered or required
to be registered under the Investment Company Act of 1940, as amended, or is
subject to regulation under the Public Utility Holding Company Act of 2005, as
amended, the ICC Termination Act of 1995, as amended, or the Federal Power Act,
as amended.

        Section 5.18.        Environmental Matters. (a) Neither the Company nor
any Restricted Subsidiary has knowledge of any liability or has received any
notice of any liability, and no proceeding has been instituted raising any
liability against the Company or any of its Restricted Subsidiaries or any of
their respective real properties now or formerly owned, leased or operated by
any of them, or other assets, alleging any damage to the environment or
violation of any Environmental Laws, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect.

-10-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (b)        Neither the Company nor any Restricted Subsidiary has
knowledge of any facts which would give rise to any liability, public or
private, of violation of Environmental Laws or damage to the environment
emanating from, occurring on or in any way related to real properties now or
formerly owned, leased or operated by any of them or to other assets or their
use, except, in each case, such as would not reasonably be expected to result in
a Material Adverse Effect.

        (c)        Neither the Company nor any of its Restricted Subsidiaries
has stored any Hazardous Materials on real properties now or formerly owned,
leased or operated by any of them or has disposed of any Hazardous Materials in
each case in a manner contrary to any Environmental Laws in each case in any
manner that would reasonably be expected to result in a Material Adverse Effect.

        (d)        All buildings on all real properties now owned, leased or
operated by the Company or any of its Restricted Subsidiaries are in compliance
with applicable Environmental Laws, except where failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

        Section 5.19.        Notes Rank Pari Passu. The obligations of the
Company under this Agreement and the Notes rank pari passu in right of payment
with all other senior unsecured Debt (actual or contingent) of the Company,
including, without limitation, all senior unsecured Debt of the Company
described in Schedule 5.15 hereto.

SECTION 6.     REPRESENTATIONS OF THE PURCHASER.

        Section 6.1.        Purchase for Investment. Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by it or for the account of one or more
pension or trust funds and not with a view to the distribution thereof (other
than any Notes purchased by Banc of America Securities LLC on the Closing Date
which are intended to be resold to a “qualified institutional buyer” pursuant to
Rule 144A of the Securities Act), provided that the disposition of such
Purchaser’s or such pension or trust funds’ property shall at all times be
within such Purchaser’s or such pension or trust funds’ control. Each Purchaser
understands that the Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.

        Section 6.2.        Accredited Investor. Each Purchaser represents that
it is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes.

-11-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 6.3.        Source of Funds. Each Purchaser severally represents
that at least one of the following statements is an accurate representation as
to each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

        (a)        the Source is an “insurance company general account” (as the
term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or


        (b)        the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or


        (c)        the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or


        (d)        the Source constitutes assets of an Òinvestment fundÓ (within
the meaning of Part V of PTE 84-14 (the ÒQPAM ExemptionÓ)) managed by a
Òqualified professional asset managerÓ or ÒQPAMÓ (within the meaning of Part V
of the QPAM Exemption), no employee benefit plan’s assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, as of the last day of its most recent calendar
quarter, the QPAM does not own a 10% or more interest in the Company and no
person controlling or controlled by the QPAM (applying the definition of
ÒcontrolÓ in Section V(e) of the QPAM Exemption) owns a 20% or more interest in
the Company (or less than 20% but greater than 10%, if such person exercises
control over the management or policies of the Company by reason of its
ownership interest) and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this clause (d); or


-12-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (e)        the Source constitutes assets of a “plan(s)” (within the
meaning of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or


        (f)        the Source is a governmental plan; or


        (g)        the Source is one or more employee benefit plans, or a
separate account or trust fund comprised of one or more employee benefit plans,
each of which has been identified to the Company in writing pursuant to this
clause (g); or


        (h)        the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.


As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7.     INFORMATION AS TO COMPANY.

        Section 7.1.        Financial and Business Information. The Company
shall deliver either by paper or electronic means (in accordance with
Section 18) at the Company’s option to each holder of Notes that is an
Institutional Investor:

        (a)        Quarterly Statements — within 60 days after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year),


        (i)        a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and


        (ii)        consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,


-13-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


  setting forth in each case in comparative form the figures for the
corresponding periods in the previous fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Senior Financial Officer as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that filing with the Securities and Exchange
Commission within the time period specified above the Company’s Quarterly Report
on Form 10-Q prepared in compliance with the requirements therefor shall be
deemed to satisfy the requirements of this Section 7.1(a), provided further that
the Company shall have given each Purchaser timely notice of such filings by
electronic mail,


        (b)        Annual Statements — within 105 days after the end of each
fiscal year of the Company,


        (i)        a consolidated balance sheet of the Company and its
Subsidiaries, as at the end of such year, and


        (ii)        consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries, for such year,


  setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
filing with the Securities and Exchange Commission within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor shall be deemed to satisfy the requirements of this
Section 7.1(b), provided further that the Company shall have given each
Purchaser timely notice of such filings by electronic mail;


        (c)        Unrestricted Subsidiaries — In the event that one or more
Unrestricted Subsidiaries shall either (i) own more than 10% of the total
consolidated assets of the Company and its Subsidiaries, or (ii) account for
more than 10% of the consolidated gross revenues of the Company and its
Subsidiaries, determined in each case in accordance with GAAP, then, within the
respective periods provided in Section 7.1(a) and (b) above, the Company shall
deliver to each holder of Notes that is an Institutional Investor, unaudited
financial statements of the character and for the dates and periods as in said
Sections 7.1(a) and (b) covering such group of Unrestricted Subsidiaries (on a
consolidated basis), together with a consolidating statement reflecting
eliminations or adjustments required to reconcile the financial statements of
such group of Unrestricted Subsidiaries to the financial statements delivered
pursuant to Sections 7.1(a) and (b);


-14-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (d)        SEC and Other Reports — except for filings referred to in
Section 7.1(a) and (b) above, promptly upon their becoming available and, to the
extent applicable, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Company or any Subsidiary to public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the Securities and Exchange Commission and of all press releases
and other statements made available generally by the Company or any Subsidiary
to the public concerning developments that are Material;


        (e)        Notice of Default or Event of Default — promptly, and in any
event within five Business Days after a Responsible Officer becomes aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(e), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;


        (f)        ERISA Matters — promptly, and in any event within five
Business Days after a Responsible Officer becomes aware of any of the following,
a written notice setting forth the nature thereof and the action, if any, that
the Company or an ERISA Affiliate proposes to take with respect thereto:


        (i)        with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or


        (ii)        the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or


        (iii)        any event, transaction or condition that would result in
the incurrence of any liability by the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or the imposition of a penalty or excise tax under the
provisions of the Code relating to employee benefit plans, or the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;


-15-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (g)        Notices from Governmental Authority — promptly, and in any
event within 30 days of receipt thereof, copies of any notice to the Company or
any Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and


        (h)        Requested Information — with reasonable promptness, such
other data and information relating to the business, operations, affairs,
financial condition, assets or properties of the Company or any of its
Subsidiaries or relating to the ability of the Company to perform its
obligations hereunder and under the Notes as from time to time may be reasonably
requested by any such holder of Notes or such information regarding the Company
required to satisfy the requirements of 17 C.F.R. §230.144A, as amended from
time to time, in connection with any contemplated transfer of the Notes.


        Section 7.2.        Officer’s Certificate. Each set of financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) hereof shall be accompanied by a certificate of a Senior
Financial Officer setting forth:

        (a)        Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.1 through Section 10.5 hereof,
inclusive, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); and


        (b)        Event of Default — a statement that such officer has reviewed
the relevant terms hereof and such review has not have disclosed the existence
during the quarterly or annual period covered by the statements then being
furnished of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.


        Section 7.3.        Visitation. The Company shall permit the
representatives of each holder of Notes that is an Institutional Investor:

        (a)        No Default — if no Default or Event of Default then exists,
at the expense of such holder and upon reasonable prior notice to the Company,
to visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and


-16-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (b)        Default — if a Default or Event of Default then exists, at
the expense of the Company, to visit and inspect any of the offices or
properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.


SECTION 8.     PAYMENT OF THE NOTES.

        Section 8.1.        Maturity. (a) The entire unpaid principal amount of
the Series A Notes shall become due and payable on January 3, 2015.

        (b)        The entire unpaid principal amount of the Series B Notes
shall become due and payable on January 3, 2018.

        Section 8.2.        Optional Prepayments with Make-Whole Amount. The
Company may, at its option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the Notes, in an amount not less than 10%
of the original aggregate principal amount of the Notes to be prepaid in the
case of a partial prepayment (or such lesser amount as shall be required to
effect a partial prepayment resulting from an offer of prepayment pursuant to
Section 10.4), at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount
of each Note then outstanding. The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
30 days and not more than 60 days prior to the date fixed for such prepayment.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated respective
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder a certificate of a Senior Financial Officer
specifying the calculation of each such Make-Whole Amount as of the specified
prepayment date.

        Section 8.3.        Allocation of Partial Prepayments. In the case of
each partial prepayment of the Notes, the principal amount of the Notes to be
prepaid shall be allocated among all of the Notes at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof.

-17-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 8.4.        Maturity; Surrender, Etc. In the case of each
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount. From
and after such date, unless the Company shall fail to pay such principal amount
when so due and payable, together with the interest and Make-Whole Amount as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

        Section 8.5.        Purchase of Notes. The Company will not and will not
permit any Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes, or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or an Affiliate pro rata to the holders of the Notes upon the
same terms and conditions. The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

        Section 8.6.        Make-Whole Amount for the Notes. The term
“Make-Whole Amount” means with respect to any Note an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note , minus the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings with respect to the Called Principal of such Note:

          “Called Principal” means, the principal of any Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.


          “Discounted Value” means, the amount obtained by discounting all
Remaining Scheduled Payments from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield.


          “Reinvestment Yield” means, 0.50% plus the yield to maturity
calculated by using (i) the yields reported, as of 10:00 A.M. (New York City
time) on the second Business Day preceding the Settlement Date on screen “PX-1”
on the Bloomberg Financial Market Service (or such other information service as
may replace Bloomberg) for actively traded U.S. Treasury securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or (ii) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable, the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. In either case, the yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly on a
straight line basis between (1) the actively traded U.S. Treasury security with
the maturity closest to and greater than the Remaining Average Life and (2) the
actively traded U.S. Treasury security with the maturity closest to and less
than the Remaining Average Life.


-18-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


          “Remaining Average Life” means, the number of years (calculated to the
nearest one-twelfth year) obtained by dividing (i) such Called Principal into
(ii) the sum of the products obtained by multiplying (a) the principal component
of each Remaining Scheduled Payment by (b) the number of years (calculated to
the nearest one-twelfth year) that will elapse between the Settlement Date and
the scheduled due date of such Remaining Scheduled Payment.


          “Remaining Scheduled Payments” means, all payments of such Called
Principal and interest thereon that would be due after the Settlement Date if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of such Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.


          “Settlement Date” means, the date on which such Called Principal is to
be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.


        Section 8.7.        Change in Control. (a) Notice of Change in Control
or Control Event. The Company will, within 15 Business Days after any
Responsible Officer has knowledge of the occurrence of any Change in Control or
Control Event, give written notice of such Change in Control or Control Event to
each holder of Notes. Such notice shall contain and constitute an offer to
prepay Notes as described in subparagraph (b) of this Section 8.7 and shall be
accompanied by the certificate described in subparagraph (e) of this
Section 8.7.

        (b)        Offer to Prepay Notes. The offer to prepay Notes contemplated
by subparagraph (a) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). The Proposed Prepayment Date shall be not less than 20 days
and not more than 30 days after the date of such offer (if the Proposed
Prepayment Date shall not be specified in such offer, the Proposed Prepayment
Date shall be the 20th day after the date of such offer).

        (c)        Acceptance; Rejection. A holder of Notes may accept or reject
the offer to prepay made pursuant to this Section 8.7 by causing a notice of
such acceptance or rejection to be delivered to the Company at least 5 Business
Days prior to the Proposed Prepayment Date. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.7 shall be deemed
to constitute a rejection of such offer by such holder.

-19-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (d)        Prepayment. Prepayment of the Notes to be prepaid pursuant to
this Section 8.7 shall be at 100% of the principal amount of such Notes,
together with interest on such Notes accrued to the date of prepayment and
without the payment of any Make-Whole Amount. The prepayment shall be made on
the Proposed Prepayment Date.

        (e)        Officer’s Certificate. Each offer to prepay the Notes
pursuant to this Section 8.7 shall be accompanied by a certificate, executed by
a Senior Financial Officer of the Company and dated the date of such offer,
specifying: (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.7; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.7 have been fulfilled; and (vi) in reasonable detail, the nature
and date or proposed date of the Change in Control.

        (f)        “Change in Control” Defined. “Change in Control” means any of
the following events or circumstances:

  if any Person or Persons acting in concert (other than the Persons who own
voting stock of the Company on the date hereof), together with Affiliates
thereof, shall in the aggregate, directly or indirectly, control or own
(beneficially or otherwise) more than 50% (by number of shares) of the issued
and outstanding voting stock of the Company; or


        (g)        “Control Event” Defined. “Control Event” means:

        (i)        the execution by the Company or any of its Subsidiaries or
Affiliates of any agreement or letter of intent with respect to any proposed
transaction or event or series of transactions or events which, individually or
in the aggregate, may reasonably be expected to result in a Change in Control,


        (ii)        the execution of any written agreement which, when fully
performed by the parties thereto, would result in a Change in Control, or


        (iii)        the making of any written offer by any person (as such term
is used in section 13(d) and section 14(d)(2) of the Exchange Act as in effect
on the date of the Closing) or related persons constituting a group (as such
term is used in Rule 13d-5 under the Exchange Act as in effect on the date of
the Closing) to the holders of the common stock of the Company, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.


-20-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


SECTION 9.     AFFIRMATIVE COVENANTS.

        The Company covenants that so long as any of the Notes are outstanding:

        Section 9.1.        Compliance with Law. Without limiting Section 10.8,
the Company will, and will cause each of its Subsidiaries to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

        Section 9.2.        Insurance. The Company will, and will cause each of
its Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated except for any non-maintenance that would not
reasonably be expected to have a Material Adverse Effect.

        Section 9.3.        Maintenance of Properties. The Company will, and
will cause each of its Restricted Subsidiaries to, maintain and keep, or cause
to be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear), so that the business
carried on in connection therewith may be properly conducted at all times,
provided that this Section shall not prevent the Company or any Restricted
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

        Section 9.4.        Payment of Taxes and Claims. The Company will, and
will cause each of its Subsidiaries to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent and all claims for which sums have become
due and payable that have or might become a Lien on properties or assets of the
Company or any Subsidiary not permitted by Section 10.3, provided that neither
the Company nor any Subsidiary need pay any such tax or assessment or claims if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
non-filing or nonpayment, as the case may be, of all such taxes and assessments
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

-21-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 9.5.        Corporate Existence, Etc. Subject to Sections 10.4
and 10.5, the Company will at all times preserve and keep in full force and
effect its corporate existence, and will at all times preserve and keep in full
force and effect the corporate existence of each of its Restricted Subsidiaries
(unless merged into the Company or a Restricted Subsidiary) and all rights and
franchises of the Company and its Restricted Subsidiaries unless, in the good
faith judgment of the Company, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise would
not, individually or in the aggregate, to have a Material Adverse Effect.

        Section 9.6. Designation of Subsidiaries. The Company may from time to
time cause any Subsidiary (other than a Subsidiary Guarantor) to be designated
as an Unrestricted Subsidiary or any Unrestricted Subsidiary to be designated a
Restricted Subsidiary; provided, however, that at the time of such designation
and immediately after giving effect thereto, (a) no Default or Event of Default
would exist under the terms of this Agreement, and (b) the Company and its
Restricted Subsidiaries would be in compliance with all of the covenants set
forth in this Section 9 and Section 10 if tested on the date of such action and
provided, further, that once a Subsidiary has been designated an Unrestricted
Subsidiary, it shall not thereafter be redesignated as a Restricted Subsidiary
on more than one occasion and once a Subsidiary has been designated a Restricted
Subsidiary, it shall not thereafter be redesignated as an Unrestricted
Subsidiary on more than one occasion. Within ten (10) days following any
designation described above, the Company will deliver to you a notice of such
designation accompanied by a certificate signed by a Senior Financial Officer of
the Company certifying compliance with all requirements of this Section 9.6 and
setting forth all information required in order to establish such compliance.

        Section 9.7.        Notes to Rank Pari Passu. The Notes and all other
obligations under this Agreement of the Company are and at all times shall
remain direct and unsecured obligations of the Company ranking pari passu as
against the assets of the Company with all Debt outstanding under the Bank
Credit Agreement and all other present and future unsecured Debt (actual or
contingent) of the Company which is not expressed to be subordinate or junior in
rank to any other unsecured Debt of the Company.

        Section 9.8.        Subsidiary Guarantors. (a) The Company will cause
any Subsidiary which is required by the terms of the Bank Credit Agreement to
become obligated for, or otherwise guarantee, Debt in respect of the Bank Credit
Agreement, to deliver to each of the Holders of the Notes (concurrently with the
incurrence of any such obligation) the following items:

        (i)        a duly executed guaranty agreement (the “Subsidiary
Guaranty”) in scope, form and substance satisfactory to the Required Holders;


        (ii)        a certificate signed by an authorized Responsible Officer of
the Company making representations and warranties to the effect of those
contained in Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the
Subsidiary Guaranty, as applicable; and


-22-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (iii)        an opinion of counsel (who may be in-house counsel for the
Company) addressed to each of the Holders of the Notes satisfactory to the
Required Holders, to the effect that the Subsidiary Guaranty by such Person has
been duly authorized, executed and delivered and that the Subsidiary Guaranty
constitutes the legal, valid and binding contract and agreement of such Person
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.


        (b)        The holders of the Notes agree to discharge and release any
Subsidiary Guarantor from the Subsidiary Guaranty upon the written request of
the Company, provided that (i) such Subsidiary Guarantor has been released and
discharged (or will be released and discharged concurrently with the release of
such Subsidiary Guarantor under the Subsidiary Guaranty) as an obligor and
guarantor under and in respect of the Bank Credit Agreement and the Company so
certifies to the holders of the Notes in a certificate of a Responsible Officer,
(ii) at the time of such release and discharge, the Company shall deliver a
certificate of a Responsible Officer to the holders of the Notes stating that no
Default or Event of Default exists, and (iii) if any fee or other form of
consideration is given to any holder of Debt of the Company for the purpose of
such release, holders of the Notes shall receive equivalent consideration.

        Section 9.9.        Books and Records. The Company will, and will cause
each of its Restricted Subsidiaries to, maintain proper books of record and
account in conformity with GAAP and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the Company
or such Restricted Subsidiary, as the case may be.

SECTION 10.     NEGATIVE COVENANTS.

        The Company covenants that so long as any of the Notes are outstanding:

        Section 10.1.        Consolidated Adjusted Debt to Consolidated EBITDA.
The Company will not at any time permit the ratio of Consolidated Adjusted Debt
to Consolidated EBITDA (Consolidated EBITDA to be calculated as at the end of
each fiscal quarter for the four consecutive fiscal quarters then ended, such
ratio being referred to as the “Debt Ratio”) to exceed 3.50 to 1.00; provided,
however, that for any period of not more than four successive fiscal quarters,
such Debt Ratio may be greater than 3.5 to 1.0, but in no event greater than 4.0
to 1.0, if the Company pays the Additional Interest provided for in Section
1.2(b)

        Section 10.2.        Priority Debt. The Company will not at any time
permit the aggregate amount of all Priority Debt to exceed 15% of Consolidated
Total Assets (Consolidated Total Assets to be determined as of the end of the
then most recently ended fiscal quarter of the Company).

        Section 10.3.        Limitation on Liens. The Company will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of the Company or any such Restricted Subsidiary, whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits (unless it makes, or
causes to be made, effective provision whereby the Notes will be equally and
ratably secured with any and all other obligations thereby secured, such
security to be pursuant to agreements reasonably satisfactory to the Required
Holders and, in any such case, the Notes shall have the benefit, to the fullest
extent that, and with such priority as, the holders of the Notes may be entitled
under applicable law, of an equitable Lien on such property), except:

-23-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (a)        Liens for taxes, assessments or other governmental charges
that are not yet due and payable or the payment of which is not at the time
required by Section 9.4;


        (b)        any attachment or judgment Lien, unless the judgment it
secures shall not, within 60 days after the entry thereof, have been discharged
or execution thereof stayed pending appeal, or shall not have been discharged
within 60 days after the expiration of any such stay;


        (c)        Liens incidental to the conduct of business or the ownership
of properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable) and Liens to secure the performance of bids, tenders, leases, or trade
contracts, or to secure statutory obligations (including obligations under
workers compensation, unemployment insurance and other social security
legislation), surety or appeal bonds or other Liens incurred in the ordinary
course of business and not in connection with the borrowing of money;


        (d)        leases or subleases granted to others, easements,
rights-of-way, restrictions and other similar charges or encumbrances, in each
case incidental to the ownership of property or assets or the ordinary conduct
of the business of the Company or any of its Restricted Subsidiaries, or Liens
incidental to minor survey exceptions and the like, provided that such Liens do
not, in the aggregate, materially detract from the value of such property;


        (e)        Liens securing Debt of a Restricted Subsidiary to the Company
or to a Restricted Subsidiary;


        (f)        Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company or the applicable Restricted Subsidiary in excess of those
set forth by regulations promulgated by the Federal Reserve Board, and (ii) such
deposit account is not intended by the Company or any Restricted Subsidiary to
provide collateral to such depository institution;


        (g)        Liens existing as of the Closing Date and reflected in
Schedule 10.3;


-24-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (h)        Liens incurred after the Closing Date given to secure the
payment of the purchase price incurred in connection with the acquisition,
construction or improvement of property (other than accounts receivable or
inventory) useful and intended to be used in carrying on the business of the
Company or a Restricted Subsidiary, including Liens existing on such property at
the time of acquisition or construction thereof or Liens incurred within 365
days of such acquisition or completion of such construction or improvement,
provided that (i) the Lien shall attach solely to the property acquired,
purchased, constructed or improved; (ii) at the time of acquisition,
construction or improvement of such property (or, in the case of any Lien
incurred within three hundred sixty-five (365) days of such acquisition or
completion of such construction or improvement, at the time of the incurrence of
the Debt secured by such Lien), the aggregate amount remaining unpaid on all
Debt secured by Liens on such property, whether or not assumed by the Company or
a Restricted Subsidiary, shall not exceed the lesser of (y) the cost of such
acquisition, construction or improvement or (z) the Fair Market Value of such
property (as determined in good faith by one or more officers of the Company to
whom authority to enter into the transaction has been delegated by the board of
directors of the Company); and (iii) at the time of such incurrence and after
giving effect thereto, no Default or Event of Default would exist;


        (i)        any Lien existing on property of a Person immediately prior
to its being consolidated with or merged into the Company or a Restricted
Subsidiary or its becoming a Restricted Subsidiary (other than pursuant to
Section 9.6), or any Lien existing on any property acquired by the Company or
any Restricted Subsidiary at the time such property is so acquired (whether or
not the Debt secured thereby shall have been assumed), provided that (i) no such
Lien shall have been created or assumed in contemplation of such consolidation
or merger or such Person’s becoming a Restricted Subsidiary or such acquisition
of property, (ii) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired property, and (iii) at the time of
such incurrence and after giving effect thereto, no Default or Event of Default
would exist;


        (j)        any extensions, renewals or replacements of any Lien
permitted by the preceding subparagraphs (g), (h) and (i) of this Section 10.3,
provided that (i) no additional property shall be encumbered by such Liens,
(ii) the unpaid principal amount of the Debt or other obligations secured
thereby shall not be increased on or after the date of any extension, renewal or
replacement, and (iii) at such time and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;


        (k)        Liens on accounts receivable and related rights of the
Company and its Restricted Subsidiaries to the extent such Liens arise solely by
reason of the sale of such accounts receivable for cash to a special purpose
entity (which may be a Subsidiary or Affiliate of the Company) in connection
with Securitization Transactions; provided that no such Lien shall extend to or
cover any property of the Company or any Restricted Subsidiary other than such
accounts receivable and related rights subject to such Securitization
Transaction; and


-25-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (l)        Liens securing Priority Debt of the Company or any Restricted
Subsidiary, provided that the aggregate principal amount of any such Priority
Debt shall be permitted by Section 10.2, provided however that no such liens
shall secure the obligations of the Company or any Subsidiary under the Bank
Credit Agreement.


        Section 10.4.        Sales of Assets. The Company will not, and will not
permit any Restricted Subsidiary to, sell, lease or otherwise dispose of any
substantial part (as defined below) of the assets of the Company and its
Restricted Subsidiaries; provided, however, that the Company or any Restricted
Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Company and its Restricted Subsidiaries if
such assets are sold in an arms length transaction and, at such time and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing and an amount equal to the net proceeds received from such sale,
lease or other disposition (but only with respect to that portion of such assets
that exceeds the definition of “substantial part” set forth below) shall be used
within 365 days of such sale, lease or disposition, in any combination:

        (1)        to acquire productive assets used or useful in carrying on
the business of the Company and its Restricted Subsidiaries and having a value
at least equal to the value of such assets sold, leased or otherwise disposed
of; and/or


        (2)        to prepay or retire Senior Debt of the Company and/or its
Restricted Subsidiaries, provided that, to the extent any such proceeds are used
to prepay the outstanding principal amount of the Notes, such prepayment shall
be made in accordance with the terms of Section 8.2.


        As used in this Section 10.4, a sale, lease or other disposition of
assets (including sales of accounts receivable pursuant to Securitization
Transactions) shall be deemed to be a “substantial part” of the assets of the
Company and its Restricted Subsidiaries if the book value of such assets, when
added to the book value of all other assets sold, leased or otherwise disposed
of by the Company and its Restricted Subsidiaries during the period of 12
consecutive months ending on the date of such sale, lease or other disposition,
exceeds 15% of the book value of Consolidated Total Assets, determined as of the
end of the fiscal quarter immediately preceding such sale, lease or other
disposition; provided that there shall be excluded from any determination of a
“substantial part” any (i) sale or disposition of assets in the ordinary course
of business of the Company and its Restricted Subsidiaries, (ii) any transfer of
assets from the Company to any Restricted Subsidiary or from any Restricted
Subsidiary to the Company or a Restricted Subsidiary and (iii) any sale or
transfer of property acquired by the Company or any Restricted Subsidiary after
the date of this Agreement to any Person within 365 days following the
acquisition or construction of such property by the Company or any Restricted
Subsidiary if the Company or a Restricted Subsidiary shall concurrently with
such sale or transfer, lease such property, as lessee.

-26-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 10.5.        Merger and Consolidation. The Company will not, and
will not permit any of its Restricted Subsidiaries to, consolidate with or merge
with any other Person or convey, transfer or lease substantially all of its
assets in a single transaction or series of transactions to any Person; provided
that:

        (1)        any Restricted Subsidiary of the Company may (x) consolidate
with or merge with, or convey, transfer or lease substantially all of its assets
in a single transaction or series of transactions to, (i) the Company or a
Restricted Subsidiary so long as in any merger or consolidation involving the
Company, the Company shall be the surviving or continuing corporation or (ii)
any other Person so long as the survivor is the Restricted Subsidiary, or
(y) convey, transfer or lease all of its assets in compliance with the
provisions of Section 10.4; and


        (2)        the foregoing restriction does not apply to the consolidation
or merger of the Company with, or the conveyance, transfer or lease of
substantially all of the assets of the Company in a single transaction or series
of transactions to, any Person so long as:


        (a)        the successor formed by such consolidation or the survivor of
such merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent entity organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia; and


        (b)        if the Company is not the Successor Corporation, such
Successor Corporation shall have executed and delivered to each holder of Notes
its assumption of the due and punctual performance and observance of each
covenant and condition of this Agreement and the Notes (pursuant to such
agreements and instruments as shall be reasonably satisfactory to the Required
Holders), and the Successor Corporation shall have caused to be delivered to
each holder of Notes an opinion of nationally recognized independent counsel, to
the effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms; and


        (c)        immediately after giving effect to such transaction no
Default or Event of Default would exist.


        Section 10.6.         Restricted Subsidiary Group. The Company will at
all times require that (i) Consolidated Total Assets equal at least 85% of the
consolidated total assets of the Company and its Subsidiaries, determined in
accordance with GAAP, and (ii) consolidated total revenues of the Company and
its Restricted Subsidiaries for the fiscal quarter most recently ended equals at
least 85% of the consolidated total revenues of the Company and its Subsidiaries
during such fiscal quarter, determined in accordance with GAAP.

        Section 10.7.        Transactions with Affiliates. The Company will not
and will not permit any Restricted Subsidiary to enter into directly or
indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Restricted Subsidiary), except in the
ordinary course and upon fair and reasonable terms that are not materially less
favorable to the Company or such Restricted Subsidiary, taken as a whole, than
would be obtainable in a comparable arm’s-length transaction with a Person not
an Affiliate.

-27-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 10.8.        Terrorism Sanctions Regulations. The Company will
not and will not permit any Subsidiary to (a) become a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(b) engage in any dealings or transactions with any such Person.

SECTION 11.     EVENTS OF DEFAULT.

        An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:

        (a)        the Company defaults in the payment of any principal or
Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or


        (b)        the Company defaults in the payment of any interest on any
Note for more than five Business Days after the same becomes due and payable; or


        (c)        the Company defaults in the performance of or compliance with
any term contained herein (other than those referred to in paragraphs (a) or (b)
of this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
or (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (c) of Section 11); or


        (d)        any representation or warranty made in writing by or on
behalf of the Company in this Agreement or by any officer of the Company in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or


        (e)        (i) the Company or any Restricted Subsidiary is in default
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest (in the payment amount of at
least $100,000) on any Debt other than the Notes that is outstanding in an
aggregate principal amount of at least $50,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Restricted Subsidiary
is in default in the performance of or compliance with any term of any
instrument, mortgage, indenture or other agreement relating to any Debt other
than the Notes in an aggregate principal amount of at least $50,000,000 or any
other condition exists, and as a consequence of such default or condition such
Debt has become, or has been declared (or one or more Persons are entitled to
declare such Debt to be), due and payable, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into equity
interests), (x) the Company or any Restricted Subsidiary has become obligated to
purchase or repay Debt other than the Notes before its regular maturity or
before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $50,000,000, or (y) one or more Persons have the
right to require the Company or any Restricted Subsidiary to purchase or repay
such debt; or


-28-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (f)        the Company or any Material Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or


        (g)        a court or governmental authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Material Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Material Subsidiaries, or any such petition shall be filed against the Company,
any of its Material Subsidiaries or any Subsidiary Guarantor and such petition
shall not be dismissed within 60 days; or


        (h)        a final judgment or judgments at any one time outstanding for
the payment of money aggregating in excess of $50,000,000 are rendered against
one or more of the Company, its Restricted Subsidiaries and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or


        (i)        if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of Section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $50,000,000, (iv) the Company
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that could increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.


-29-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


As used in Section 11(i), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12.     REMEDIES ON DEFAULT, ETC.

        Section 12.1.        Acceleration. (a) If an Event of Default with
respect to the Company described in paragraph (f) or (g) of Section 11 (other
than an Event of Default described in clause (i) of paragraph (f) or described
in clause (vi) of paragraph (f) by virtue of the fact that such clause
encompasses clause (i) of paragraph (f)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

        (b)        If any other Event of Default has occurred and is continuing,
any holder or holders of more than 50% in aggregate principal amount of the
Notes at the time outstanding may at any time at its or their option, by notice
or notices to the Company, declare all the Notes then outstanding to be
immediately due and payable.

        (c)        If any Event of Default described in paragraph (a) or (b) of
Section 11 has occurred and is continuing with respect to any Notes, any holder
or holders of Notes at the time outstanding affected by such Event of Default
may at any time, at its or their option, by notice or notices to the Company,
declare all the Notes held by such holder or holders to be immediately due and
payable.

        Upon any Note’s becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Note will forthwith mature and the
entire unpaid principal amount of such Note, plus (i) all accrued and unpaid
interest thereon (including, but not limited to, interest accrued thereon at the
Default Rate) and (ii) the Make-Whole Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

        Section 12.2.        Other Remedies. If any Default or Event of Default
has occurred and is continuing, and irrespective of whether any Notes have
become or have been declared immediately due and payable under Section 12.1, the
holder of any Note at the time outstanding may proceed to protect and enforce
the rights of such holder by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained herein or in any Note, or for an injunction against a violation of any
of the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

-30-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 12.3.        Rescission. At any time after the Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
holders of not less than 51% in aggregate principal amount of the Notes then
outstanding, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount on any Notes that
are due and payable and are unpaid other than by reason of such declaration, and
all interest on such overdue principal and Make-Whole Amount and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes, at
the Default Rate, (b) neither the Company nor any other Person shall have paid
any amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to any Notes. No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.

        Section 12.4.        No Waivers or Election of Remedies, Expenses, Etc.
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.

SECTION 13.     REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

        Section 13.1.        Registration of Notes. The Company shall keep at
its principal executive office a register for the registration and registration
of transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

-31-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 13.2.        Transfer and Exchange of Notes. Upon surrender of
any Note to the Company at the address and to the attention of the designated
officer (all as specified in Section 18(iii)), for registration of transfer or
exchange (and in the case of a surrender for registration of transfer
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or such holder’s attorney duly authorized in writing and
accompanied by the relevant name, address and other information for notices of
each transferee of such Note or part thereof), within ten Business Days
thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1(a) and Exhibit 1(b) as applicable. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.3, provided, that in lieu thereof
such holder may (in reliance upon information provided by the Company, which
shall not be unreasonably withheld) make a representation to the effect that the
purchase by any holder of any Note will not constitute a non-exempt prohibited
transaction under section 406(a) of ERISA.

        The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.

        Section 13.3.        Replacement of Notes. Upon receipt by the Company
at the address and to the attention of the designated officer (all as specified
in Section 18(iii)) of evidence reasonably satisfactory to it of the ownership
of and the loss, theft, destruction or mutilation of any Note (which evidence
shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

        (a)        in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to it (provided that if the holder of such Note is, or
is a nominee for, an original Purchaser or another holder of a Note with a
minimum net worth of at least $50,000,000 or a Qualified Institutional Buyer,
such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or


        (b)        in the case of mutilation, upon surrender and cancellation
thereof,


the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.

-32-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


SECTION 14.     PAYMENTS ON NOTES.

        Section 14.1.        Place of Payment. Subject to Section 14.2, payments
of principal, Make-Whole Amount and interest becoming due and payable on the
Notes shall be made in New York, New York at the principal office of Banc of
America Securities LLC in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

        Section 14.2.        Home Office Payment. So long as any Purchaser or
such Purchaser’s nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount and
interest by the method and at the address specified for such purpose for such
Purchaser on Schedule A hereto or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by any Purchaser or such Person’s nominee, such Person will, at
its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note.

SECTION 15.     EXPENSES, ETC.

        Section 15.1.        Transaction Expenses. Whether or not the
transactions contemplated hereby are consummated, the Company will pay all
reasonable costs and expenses of a special counsel for the Purchasers. If the
transactions contemplated hereby are consummated, the Company will pay all
reasonable costs and expenses (including reasonable attorneys’ fees) incurred by
each Purchaser and each other holder of a Note in connection with enforcements
of rights hereunder or any amendments, waivers or consents under or in respect
of this Agreement or the Notes (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the reasonable costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement or the Notes or in responding
to any subpoena or other legal process or informal investigative demand issued
in connection with this Agreement or the Notes, or by reason of being a holder
of any Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes. The Company will pay, and
will save each Purchaser, and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).

-33-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 15.2.        Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.

SECTION 16.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

        All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

SECTION 17.     AMENDMENT AND WAIVER.

        Section 17.1.        Requirements. This Agreement and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holders, except that (i) no amendment or
waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof or any
defined term (as it is used therein) will be effective as to any holder of Notes
unless consented to by such holder of Notes in writing, and (ii) no such
amendment or waiver may, without the written consent of all of the holders of
Notes at the time outstanding affected thereby, (A) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount on, the Notes,
(B) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (C) amend any
of Sections 8, 11(a), 11(b), 12, 17 or 20.

        Section 17.2.        Solicitation of Holders of Notes.

        (a)        Solicitation. The Company will provide each holder of the
Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

-34-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (b)        Payment. The Company will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof unless such remuneration is concurrently paid, or
security is concurrently granted or other credit support is concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.

        (c)        Consent in Contemplation of Transfer. Any consent made
pursuant to this Section 17 by a holder of Notes that has transferred or has
agreed to transfer its Notes to the Company, any Subsidiary or any Affiliate of
the Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

        Section 17.3.        Binding Effect, Etc. Any amendment or waiver
consented to as provided in this Section 17 applies equally to all holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Company without regard to whether such Note has been marked to indicate such
amendment or waiver. No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company and the holder of any Note nor any delay in exercising any
rights hereunder or under any Note shall operate as a waiver of any rights of
any holder of such Note. As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

        Section 17.4.        Notes Held by Company, Etc. Solely for the purpose
of determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

SECTION 18.     NOTICES.

        All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), (b) by a recognized overnight delivery service (with charges
prepaid), or (c) by posting to IntraLinks® or a similar service reasonably
acceptable to the Required Holders if the sender on the same day sends or causes
to be sent notice of such posting by email or in accordance with clause (a) or
(b) above. Any such notice must be sent:

-35-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (i)        if to a Purchaser or such Purchaser’s nominee, to such
Purchaser or such Purchaser’s nominee at the address or, in the case of clause
(c) above, the email address, specified for such communications in Schedule A to
this Agreement, or at such other address or email address as such Purchaser or
such Purchaser’s nominee shall have specified to the Company in writing pursuant
to this Section 18;


        (ii)        if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Company in writing, or


        (iii)        if to the Company, the Company at its address or email
address set forth at the beginning hereof to the attention of Chief Financial
Officer, with copies to the Treasurer, the Assistant Treasurer and the General
Counsel, or at such other address or email address as the Company shall have
specified to the holder of each Note in writing.


Notices under this Section 18 will be deemed given only when actually received.

SECTION 19.     REPRODUCTION OF DOCUMENTS.

        This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20.     CONFIDENTIAL INFORMATION.

        For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.

-36-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to (i) such Purchaser’s directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by such Purchaser’s
Notes), (ii) such Purchaser’s financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Institutional Investor to which such Purchaser sells or offers to
sell such Note or any part thereof or any participation therein (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20), (v) any Person from which such
Purchaser offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, the Subsidiary Guaranty and this Agreement. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement. On reasonable request by the Company in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Company embodying the provisions of this Section 20.

SECTION 21.     SUBSTITUTION OF PURCHASER.

        Each Purchaser shall have the right to substitute any one of its
Affiliates as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Affiliate, shall contain such Affiliate’s agreement
to be bound by this Agreement and shall contain a confirmation by such Affiliate
of the accuracy with respect to it of the representations set forth in Section
6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21), shall be deemed to refer to such
Affiliate in lieu of such original Purchaser. In the event that such Affiliate
is so substituted as a Purchaser hereunder and such Affiliate thereafter
transfers to such original Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Company of notice of such transfer, any reference
to such Affiliate as a “Purchaser” in this Agreement (other than in this Section
21), shall no longer be deemed to refer to such Affiliate, but shall refer to
such original Purchaser, and such original Purchaser shall again have all the
rights of an original holder of the Notes under this Agreement.

-37-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


SECTION 22.     MISCELLANEOUS.

        Section 22.1.        Successors and Assigns. All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.

        Section 22.2.        Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

        Section 22.3.        Accounting Terms. All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP.

        Section 22.4.        Severability. Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

        Section 22.5.        Construction. Each covenant contained herein shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

        For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

        Section 22.6.        Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

-38-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        Section 22.7.        Governing Law. This Agreement shall be construed
and enforced in accordance with, and the rights of the parties shall be governed
by, the law of the State of Illinois excluding choice-of-law principles of the
law of such State that would permit the application of the laws of a
jurisdiction other than such State.

        Section 22.8.        Jurisdiction and Process; Waiver of Jury Trial.
(a) The Company irrevocably submits to the non-exclusive jurisdiction of any
Illinois State or federal court sitting in Cook County, in the City of Chicago,
over any suit, action or proceeding arising out of or relating to this Agreement
or the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

        (b)        The Company consents to process being served by or on behalf
of any holder of Notes in any suit, action or proceeding of the nature referred
to in Section 22.8(a) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

        (c)        Nothing in this Section 22.8 shall affect the right of any
holder of a Note to serve process in any manner permitted by law, or limit any
right that the holders of any of the Notes may have to bring proceedings against
the Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

        (d)        THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

*   *   *   *   *



-39-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        The execution hereof by the Purchasers shall constitute a contract among
the Company and the Purchasers for the uses and purposes hereinabove set forth.
This Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

Very truly yours,

HERMAN MILLER, INC.


By
        ————————————————
      Name:
                 ——————————————
      Title:
                 ——————————————





-40-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


Accepted as of the date first written above.

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By
      ——————————————
      Vice President


PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By:
Prudential Investment Management, Inc., as investment manager


By
      ——————————————
      Vice President


UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY
By:
Prudential Investment Management, Inc., as investment manager


By
      ——————————————
      Vice President


GATEWAY RECOVERY TRUST
By:
Prudential Investment Management, Inc., as Asset Manager


By
      ——————————————
      Vice President


-41-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


MEDICA HEALTH PLANS
By:

By:
Prudential Private Placement Investors, L.P. (as Investment Advisor)

Prudential Private Placement Investors, Inc. (as its General Partner)


By
      ——————————————
      Vice President


HARTFORD INSURANCE COMPANY OF ILLINOIS
By:
Hartford Investment Management Company, its Agent and Attorney-In-Fact


By
      ——————————————
       Name:
       Title:


HARTFORD FIRE INSURANCE COMPANY
By:
Hartford Investment Management Company, its Agent and Attorney-In-Fact


By
      ——————————————
       Name:
       Title:


-42-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


PHYSICIANS LIFE INSURANCE COMPANY
By:
Hartford Investment Management Company, its Agent and Attorney-In-Fact


By
      ——————————————
       Name:
       Title:


MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By:
Babson Capital Management LLC, as Investment Adviser


By
      ——————————————
       Name:
       Title:


HAKONE FUND II LLC
By:
Babson Capital Management LLC, as Investment Manager


By
      ——————————————
       Name:
       Title:


REASSURE AMERICA LIFE INSURANCE COMPANY
By:
Conning Asset Management Company, as Investment Manager


By
      ——————————————
       Name: Felicisimo G. Falcon, Jr.
       Title: Vice President


-43-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


SWISS RE LIFE & HEALTH AMERICA INC.
By:
Conning Asset Management Company, as Investment Manager


By
      ——————————————
       Name: Felicisimo G. Falcon, Jr.
       Title: Vice President


PRIMERICA LIFE INSURANCE COMPANY
By:
Conning Asset Management Company, as Investment Manager


By
      ——————————————
       Name: Felicisimo G. Falcon, Jr.
       Title: Vice President


AMERICAN HEALTH AND LIFE INSURANCE COMPANY
By:
Conning Asset Management Company, as Investment Manager


By
      ——————————————
       Name: Felicisimo G. Falcon, Jr.
       Title: Vice President


-44-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


THE GREAT-WEST LIFE ASSURANCE COMPANY


By
      ——————————————
       Name:
       Title:



By
      ——————————————
       Name:
       Title:


LONDON LIFE AND GENERAL REINSURANCE COMPANY LIMITED
By:
Great-West Life & Annuity Insurance Company, as Investment Advisor


By
      ——————————————
       Name:
       Title:



By
      ——————————————
       Name:
       Title:


ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
By:
Allianz of America, Inc. as the authorized signatory and investment manager


By
      ——————————————
       Name:
       Title:


-45-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


RGA REINSURANCE COMPANY, a Missouri corporation
By:
Principal Global Investors, LLC, a Delaware limited liability company, its
authorized signatory


By
      ——————————————
       Name:
       Title:

By
      ——————————————
       Name:
       Title:


VANTISLIFE INSURANCE COMPANY, a Connecticut company
By:
Principal Global Investors, LLC, a Delaware limited liability company, its
authorized signatory


By
      ——————————————
       Name:
       Title:

By
      ——————————————
       Name:
       Title:


AMERICAN FAMILY LIFE INSURANCE COMPANY


By
      ——————————————
       Name: Phillip Hannifan
       Title: Investment Director


-46-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


AMERICAN FAMILY MUTUAL INSURANCE COMPANY


By
      ——————————————
       Name: Phillip Hannifan
       Title: Investment Director


FARM BUREAU LIFE INSURANCE COMPANY


By
      ——————————————
       Name: Herman L. Riva
       Title: Vice President


EQUITRUST LIFE INSURANCE COMPANY


By
      ——————————————
       Name: Herman L. Riva
       Title: Vice President


NATIONAL LIFE INSURANCE COMPANY


By
      ——————————————
       Name:
       Title:


LIFE INSURANCE COMPANY OF THE SOUTHWEST


By
      ——————————————
       Name:
       Title:


-47-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY


By
      ——————————————
       Name: Carol Robertson, CFA
       Title: Senior Portfolio Manager


COUNTRY LIFE INSURANCE COMPANY


By
      ——————————————
       Name:
       Title:


MODERN WOODMEN OF AMERICA


By
      ——————————————
       Name:
       Title:


AMERITAS LIFE INSURANCE CORP.
By:
Summit Investment Advisors, Inc., as Agent


By
      ——————————————
       Name: Andrew S. White
       Title: Managing Director-Private Placements


-48-

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


THE UNION CENTRAL LIFE INSURANCE COMPANY
By:
Summit Investment Advisors, Inc., as Agent


By
      ——————————————
       Name: Andrew S. White
       Title: Managing Director-Private Placements


-49-

--------------------------------------------------------------------------------




DEFINED TERMS

        As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:

        “Additional Interest” is defined in Section 1.2(b).

        “Administrative Agent” means Wells Fargo Bank, N.A. in its capacity as
administrative agent under the Bank Credit Agreement, together with its
successors and assigns in such capacity.

        “Affiliate” means, at any time, and with respect to any Person, (a) any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

        “Anti-Terrorism Order” means Executive Order No. 13,224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.

        “Bank Credit Agreement” means the Credit Agreement dated as of December
18, 2007 by and among the Company, certain Subsidiaries of the Company named
therein, Wells Fargo, N.A., as administrative agent, and the other financial
institutions party thereto, as amended, restated, joined, supplemented or
otherwise modified from time to time, and any renewals, extensions or
replacements thereof, which constitute the primary bank credit facility of the
Company and its Subsidiaries.

        “Bank Lenders” means the banks and financial institutions party to the
Bank Credit Agreement.

        “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

        “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

Exhibit 4.4(c)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        “Capital Lease Obligation” means, with respect to any Person and a
Capital Lease, the amount of the obligation of such Person as the lessee under
such Capital Lease which would, in accordance with GAAP, appear as a liability
on a balance sheet of such Person.

        “Closing” is defined in Section 3.

        “Closing Date” means the date of the Closing.

        “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

        “Company” means Herman Miller, Inc., a Michigan corporation.

        “Confidential Information” is defined in Section 20.

        “Consolidated Adjusted Debt” means as of any date of determination the
total amount of all Consolidated Debt less any non-recourse Debt associated with
Securitization Transactions.

        “Consolidated Debt” means as of any date of determination the total
amount of all Debt of the Company and its Restricted Subsidiaries determined on
a consolidated basis in accordance with GAAP.

        “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period, plus, to the extent deducted in computing such
Consolidated Net Income and without duplication, (a) depreciation, depletion, if
any, and amortization expense for such period, (b) Consolidated Interest Expense
for such period, (c) income tax expense for such period, and (d) other non cash
or restructuring charges for such period, minus to the extent included in
Consolidated Net Income for such period, non-cash or restructuring gains all as
determined in accordance with GAAP. For purposes of calculating Consolidated
EBITDA for any period of four consecutive quarters, if during such period the
Company or any Restricted Subsidiary shall have acquired or disposed of any
Person or acquired or disposed of all or substantially all of the operating
assets of any Person, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such transaction occurred on the
first day of such period.

        “Consolidated Interest Expense” shall mean, for any period, the gross
interest expense of the Company and its Restricted Subsidiaries deducted in the
calculation of Consolidated Net Income for such period, determined on a
consolidated basis in accordance with GAAP.

        “Consolidated Net Income” shall mean, for any period, the consolidated
net income (or loss) of the Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

        “Consolidated Total Assets” means, as of any date of determination, the
total amount of all assets of the Company and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

E-4.4(c)-2

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        “Debt” means, with respect to any Person, without duplication,

        (a)        its liabilities for borrowed money;


        (b)        its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable and other accrued
liabilities arising in the ordinary course of business but including, without
limitation, all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);


        (c)        its Capital Lease Obligations;


        (d)        its liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities); and


        (e)        Guarantees by such Person with respect to liabilities of a
type described in any of clauses (a) through (d) hereof.


        Debt of any Person shall include all obligations of such Person of the
character described in clauses (a) through (e) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

        “Debt Ratio” is defined in Section 10.1.

        “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both, become an
Event of Default.

        “Default Rate” means with respect to the Notes that rate of interest
that is 2% per annum above the rate of interest stated in clause (a) of the
first paragraph of the Notes.

        “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including but
not limited to those related to hazardous substances or wastes, air emissions
and discharges to waste or public systems.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is treated as a single employer together with the Company
under section 414 of the Code.

        “Event of Default” is defined in Section 11.

E-4.4(c)-2

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

        “Fair Market Value” means, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors.

        “GAAP” means those generally accepted accounting principles as in effect
from time to time in the United States of America; provided that, if the Company
notifies the Required Holders that the Company wishes to amend any negative
covenants (or any definition hereof) to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant or
definition, then the Company’s compliance with such covenant or the meaning of
such definition shall be determined on the basis of generally accepted
accounting principles in effect immediately before the relevant change in
generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Holders.

      “Governmental Authority” means

        (a)        the government of

        (i)        the United States of America or any state or other political
subdivision thereof, or


        (ii)        any jurisdiction in which the Company or any Restricted
Subsidiary conducts all or any part of its business, or which has jurisdiction
over any properties of the Company or any Restricted Subsidiary, or


        (b)        any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.


        “Government Obligations” shall mean direct obligations of the United
States of America or any agency or instrumentality of the United States of
America, the payment or guarantee of which constitutes a full faith and credit
obligation of the United States of America.

        “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

        (a)        to purchase such Debt or obligation or any property
constituting security therefor primarily for the purpose of assuring the owner
of such Debt or obligation of the ability of any other Person to make payment of
the Debt or obligation;


E-4.4(c)-2

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        (b)        to advance or supply funds (i) for the purchase or payment of
such Debt or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Debt or obligation;


        (c)        to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other Person to make payment of the Debt or obligation; or


        (d)        otherwise to assure the owner of such Debt or obligation
against loss in respect thereof.


        In any computation of the Debt or other liabilities of the obligor under
any Guaranty, the Debt or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

        “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

        “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.

        “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of more than $2,000,000 of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

        “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement (other than an operating
lease) or Capital Lease, upon or with respect to any property or asset of such
Person (including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

        “Make-Whole Amount” shall have the meaning set forth in Section 8.6 with
respect to any Note.

        “Material” means material in relation to the business, operations,
affairs, financial condition, assets or properties of the Company and its
Restricted Subsidiaries taken as a whole.

E-4.4(c)-2

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Restricted Subsidiaries taken as a whole, or (b) the ability of
the Company to perform its obligations under this Agreement and the Notes, or
(c) the validity or enforceability of this Agreement or the Notes.

        “Material Subsidiary” means, at any time, any Restricted Subsidiary of
the Company which, together with all other Restricted Subsidiaries of such
Restricted Subsidiary, accounts for more than (i) 5% of the consolidated assets
of the Company and its Restricted Subsidiaries or (ii) 5% of consolidated
revenue of the Company and its Restricted Subsidiaries.

        “Memorandum” is defined in Section 5.3.

        “Moody’s” shall mean Moody Investors Service, Inc.

        “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in Section 4001(a)(3) of ERISA).

        “Notes” is defined in Section 1.

        “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.

        “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

        “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

        “Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.

        “Priority Debt” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Debt of Restricted
Subsidiaries (including all Guaranties of Debt of the Company but excluding (x)
Debt owing to the Company or any other Restricted Subsidiary, (y) Debt
outstanding at the time such Person became a Restricted Subsidiary (other than
an Unrestricted Subsidiary which is designated as a Restricted Subsidiary
pursuant to Section 9.6 hereof), provided that such Debt shall have not been
incurred in contemplation of such person becoming a Restricted Subsidiary, and
(z) all Subsidiary Guaranties, and all Guaranties of Debt of the Company by any
Restricted Subsidiary which has also guaranteed the Notes, and (ii) all Debt of
the Company and its Restricted Subsidiaries secured by Liens other than Debt
secured by Liens permitted by subparagraphs (a) through (k), inclusive, of
Section 10.3.

E-4.4(c)-2

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

        “Purchasers” means the purchasers of the Notes named in Schedule A
hereto.

        “QPAM Exemption” means Prohibited Transaction Class Exemption 84-14
issued by the United States Department of Labor.

        “Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.

        “Required Holders” means, at any time, the holders of not less than 51%
in principal amount of the Notes at the time outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates and any Notes held by parties
who are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).

        “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

        “Restricted Subsidiary” means any Subsidiary in which: (i) at least a
majority of the voting securities are owned by the Company and/or one or more
Restricted Subsidiaries and (ii) the Company has not designated an Unrestricted
Subsidiary by notice in writing given to the holders of the Notes under Section
9.6.

        “S&P” means Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc.

        “Securities Act” means the Securities Act of 1933, as amended from time
to time.

        “Securitization Transaction” means, with respect to any Person, any
financing transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, on a non-recourse basis any accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person,
provided that (a) such sale, conveyance or other transfer qualifies as a “true
sale” under GAAP, and (b) the Debt of the Company or any Restricted Subsidiary
associated with such transaction is non-recourse to the Company and its
Restricted Subsidiaries.

        “Senior Debt” means, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.

        “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

        “Series A Notes” is defined in Section 1 of this Agreement.

E-4.4(c)-2

--------------------------------------------------------------------------------



Herman Miller, Inc. Note Purchase Agreement


        “Series B Notes” is defined in Section 1 of this Agreement.

        “Subordinated Debt” means all unsecured Debt of the Company which shall
contain or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of the Company (including, without
limitation, the obligations of the Company under this Agreement or the Notes).

        “Subsidiary” means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

        “Subsidiary Guarantor” means each Subsidiary which is party to the
Subsidiary Guaranty.

        “Subsidiary Guaranty” is defined in Section 9.8 of this Agreement.

        “Unrestricted Subsidiary” means any Subsidiary so designated by the
Company in accordance with Section 9.6.

        “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

E-4.4(c)-2

--------------------------------------------------------------------------------